Citation Nr: 0101456	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-22 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



INTRODUCTION

In August 1999 the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  

By decision in December 1999 the Board denied the appellant's 
appeal.  The appellant appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  By 
order, dated in November 2000, the Court vacated the December 
1999 Board decision and dismissed the appeal for lack of 
jurisdiction.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1942 to January 1946 and died in January 1973.  The appellant 
was the veteran's widow.

2.  The Board issued a decision in this appeal in December 
1999.

3.  On November 22, 2000, the Board was notified by the Court 
that the appellant had died on October [redacted], 1999, prior 
to the issuance of the Board's December 1999 decision; the Board's 
December 1999 decision has been vacated.



CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal prior to the issuance of the Board's December 1999 
decision.  The Court has vacated the Board's December 1999 
decision and dismissed the appellant's appeal to the Court.  
As a matter of law, appellants' claims do not survive their 
deaths.  See Zevalkink v. Brown, 102 F.3d 1236,  1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant or the veteran.  
See 38 C.F.R. § 20.1106 (2000).



ORDER

The appeal is dismissed.



		
	MILO H. HAWLEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals







